EXHIBIT 10.1

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement, dated as of December 6, 2016 (this “Forbearance
Agreement”), is entered into by and among 21st Century Oncology, Inc., a Florida
corporation (the “Issuer”), the Guarantors (as defined in the Indenture (as
defined below)), and each of the undersigned beneficial owners and/or investment
managers or advisors for beneficial owners of Notes (as defined below) (the
“Initial Consenting Holders” and, together with any subsequent beneficial owner
and/or investment manager or advisor for beneficial owners of Notes that becomes
a party hereto in accordance with the terms hereof, each, a “Consenting Holder”
and, collectively, the “Consenting Holders”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Indenture.

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, the Guarantors and Wilmington Trust, National Association,
as trustee under the Indenture (in such capacity, the “Trustee”), have
heretofore executed and delivered an Indenture, dated as of April 30, 2015 (as
amended, supplemented, waived or otherwise modified, the “Indenture”), providing
for the issuance of 11.00% Senior Notes due 2023 of the Issuer (the “Notes”);

 

WHEREAS, certain Events of Default exist, or will come into existence after the
date of this Forbearance Agreement, under the Indenture, as described in more
detail below;

 

WHEREAS, the Issuer and the Guarantors desire that, during the Forbearance
Period (as defined below), the Consenting Holders forbear from (a) exercising
rights and remedies under the Indenture, the Notes and the other Note Documents,
and (b) directing the Trustee to exercise rights and remedies available to the
Trustee under the Indenture, the Notes and the other Note Documents, in either
such case arising from the Existing Events of Default (as defined below); and

 

WHEREAS, the Consenting Holders collectively are the beneficial holders of or
have sole investment or voting discretion with respect to greater than 90% in
principal amount of the outstanding Notes (it being understood that no
Consenting Holder is making, or shall be deemed to make, any representation or
warranty as to the ownership of any Notes by any other Consenting Holder) and
have agreed, during the Forbearance Period, to (A) forbear from (i) exercising
rights and remedies under the Indenture, the Notes and the other Note Documents,
and (ii) directing the Trustee to exercise rights and remedies available to the
Trustee under the Indenture, the Notes and the other Note Documents and
(B) direct the Trustee, pursuant to Section 6.4 of the Indenture, to rescind any
acceleration of the Notes if (and only if) the conditions set forth in
Section 6.4(b) of the Indenture are satisfied (provided, that the Consenting
Holders shall not be required to waive any Defaults or Events of Default, or
waive any of the Obligations, in connection with providing any such direction),
in either such case arising from the Existing Events of Default, on the terms,
subject to the conditions, and in reliance on the representations and warranties
set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

Section 1.                                          Forbearance

 

(a)                                 Forbearance Agreement.  The Consenting
Holders hereby agree to forbear, during the Forbearance Period, from
(i) exercising rights and remedies under the Indenture, the Notes and the other
Note Documents arising from the Existing Events of Default, subject to the
terms, limitations, conditions, representations, warranties, amendments and
modifications set forth in this Forbearance Agreement, (ii) directing the
Trustee to exercise rights and remedies available to the Trustee under the
Indenture, the Notes and the other Note Documents and (iii) commencing any
involuntary case or proceeding under any Bankruptcy Law against Holdings, the
Issuer or any of their respective Subsidiaries arising from the Existing Events
of Default, in any such case described in clauses (i), (ii) and (iii), subject
to the terms, limitations, conditions, representations, warranties, amendments
and modifications set forth in this Forbearance Agreement.  During the
Forbearance Period, the Consenting Holders hereby further agree to direct the
Trustee, pursuant to Section 6.4 of the Indenture, to rescind any acceleration
of the Notes arising from the Existing Events of Default if (and only if) the
conditions set forth in Section 6.4(b) of the Indenture are satisfied (provided,
that the Consenting Holders shall not be required to waive any Defaults or
Events of Default, or waive any of the Obligations, in connection with providing
any such direction), subject to the terms, limitations, conditions,
representations, warranties, amendments and modifications set forth in this
Forbearance Agreement.

 

(b)                                 Existing Events of Default.  For purposes of
this Forbearance Agreement, the term “Existing Events of Default” shall mean the
following:

 

(i)                                     the Event of Default arising under
Section 6.1(a)(1) of the Indenture as a result of the default in the payment of
Cash Interest on the Notes that was due and payable on November 1, 2016, and the
continuation of such default for 30 days after November 1, 2016, which became an
Event of Default immediately after December 1, 2016;

 

(ii)                                  the Event of Default arising under
Section 6.1(a)(3) of the Indenture as a result of the failure to comply with the
agreements and obligations in Section 3.23(b) of the Indenture, which became an
Event of Default immediately after November 30, 2016;

 

(iii)                               the Event of Default arising under
Section 6.1(a)(3) of the Indenture as a result of the failure to comply with the
agreements and obligations in Section 3.23(d) of the Indenture with respect to
the Second Capital Event Deadline, which became an Event of Default immediately
after December 5, 2016; and

 

(iv)                              the Event of Default arising under
Section 6.1(a)(3) of the Indenture as a result of the failure to comply with the
agreements and obligations in Section 3.22 of the Indenture due to the
Applicable Sum being less than $40.0 million as

 

2

--------------------------------------------------------------------------------


 

of December 30, 2016 (such date being the last Business Day of December 2016),
which will become an Event of Default immediately after December 30, 2016.

 

The Issuer and the Guarantors hereby acknowledge and agree that each of the
Existing Events of Default is continuing and in existence, or will be continuing
and in existence, as of the date for such Existing Event of Default set forth in
clause (i), (ii), (iii) or (iv) of this Section 1(b), as applicable.

 

(c)                                  Forbearance Period.  As used in this
Forbearance Agreement, the term “Forbearance Period” means the period beginning
on the date that all of the conditions set forth in Section 3 have been
satisfied or waived in writing by the Requisite Consenting Holders (as defined
below) and ending upon the occurrence of the earliest to occur of (such earliest
event, the “Forbearance Termination Event”):

 

(i)                                     5:00 p.m. (New York City time) on
January 15, 2017;

 

(ii)                                  any failure by the Issuer or any of the
Guarantors to perform or comply with any of its covenants or obligations
contained in this Forbearance Agreement;

 

(iii)                               any representation or warranty made by the
Issuer or any of the Guarantors in this Forbearance Agreement or in any
certificate, report, statement or other document delivered at any time to the
Trustee or any of the Consenting Holders shall prove to have been untrue or
incorrect in any respect as of the date as of which made or deemed to have been
made or repeated;

 

(iv)                              any Default or Event of Default (other than
the Existing Events of Default) shall occur;

 

(v)                                 the occurrence and continuation of any
“Event of Default” under and as defined in the MDL Credit Agreement (as defined
below);

 

(vi)                              the occurrence of the “Forbearance Termination
Event” under and as defined in the Senior Forbearance Agreement (as defined
below);

 

(vii)                           5:00 p.m. (New York City time) on December 15,
2016 if the Issuer and each of the Guarantors shall have failed, prior to such
time, to enter into a transaction support agreement with beneficial owners
and/or investment managers or advisors for beneficial owners of at least a
majority of the aggregate principal amount of Notes outstanding, the Required
Lenders (as defined in the Credit Agreement) and the Administrative Agent (as
defined in the Credit Agreement), pursuant to which such Persons agree to
support a transaction or series of transactions (any such transaction or series
of transactions, the “Specified Transaction”) that remedies the Existing Events
of Default and any “Existing Events of Default” (as defined in the Senior
Forbearance Agreement), which transaction support agreement shall be in form and
substance and shall contain terms and conditions (including terms and conditions
regarding the Specified Transaction) that are acceptable to the Requisite
Consenting Holders (the

 

3

--------------------------------------------------------------------------------


 

“Transaction Support Agreement”); provided that the Specified Transaction shall
be commenced no later than January 15, 2017;

 

(viii)                        the Issuer or any Guarantor enters into an
agreement or understanding to pursue a plan of reorganization or liquidation,
offer to purchase, acquisition, dissolution, wind-up, liquidation,
reorganization, merger, consolidation, business combination, joint venture, sale
of substantially all assets or equity interests, financing transaction (debt or
equity) (other than any financing transaction that is not prohibited by
Section 2(a) hereof or any other term of this Forbearance Agreement or the
Indenture) or restructuring relating to the Issuer or any Guarantor that is not
acceptable to the Requisite Consenting Holders;

 

(ix)                              the Issuer or any Guarantor becomes the
subject of an involuntary case or proceeding under any Bankruptcy Law;

 

(x)                                 Holdings, the Issuer or any Guarantor sends
a notice to the holders of the Series A Convertible Preferred Stock regarding a
Repurchase Event (as defined in the Certificate of Designations (as defined
below)) pursuant to Section 8 of Holdings’ Amended and Restated Certificate of
Designations of Series A Convertible Preferred Stock, filed with the Secretary
of State of the State of Delaware on September 8, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Certificate of Designations”), or Holdings, the Issuer or any Guarantor takes
any action to repurchase, redeem or exchange (or to offer to repurchase, redeem
or exchange) any of the shares of Series A Convertible Preferred Stock or Incurs
(or offers to Incur) any Indebtedness in respect of any such repurchase,
redemption or exchange of any of the shares of Series A Convertible Preferred
Stock;

 

(xi)                              the Majority Preferred Stockholders (as
defined in the Securityholders Agreement (as defined below)) nominate more than
two managers or directors to the Board of Directors of 21st Century Oncology
Investments, LLC or any of its Subsidiaries (including a nomination that occurs
automatically as a result of more than two managers being nominated to the Board
of Directors of 21st Century Oncology Investments, LLC by the Majority Preferred
Stockholders) other than “independent managers” nominated by the Majority
Preferred Stockholders pursuant to Section 2.1(a)(v) of the Third Amended and
Restated Securityholders Agreement, dated September 9, 2016, by and among 21st
Century Oncology Investments, LLC, Holdings and the Persons parties thereto as
“Securityholders” thereunder (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Securityholders Agreement”);

 

(xii)                           after the execution and delivery thereof by the
parties thereto, the Transaction Support Agreement terminates in accordance with
the terms thereof; and

 

(xiii)                        the Issuer or any of the Guarantors takes an
action in any manner to repudiate or assert a defense to this Forbearance
Agreement, the Indenture, any of the Notes or any of the other Note Documents or
any liabilities or obligations (including any Obligations) under this
Forbearance Agreement, the Indenture, any of the Notes or any of

 

4

--------------------------------------------------------------------------------


 

the other Note Documents, or asserts any claim or cause of action or initiates
any judicial, administrative or arbitration proceeding against the Trustee, any
of the Holders or any beneficial owner of any of the Notes related to the
foregoing.

 

From and after the occurrence of the Forbearance Termination Event, the
Forbearance Period, and all forbearance obligations of the Consenting Holders
hereunder, shall automatically terminate, without any requirement of notice or
declaration of any kind.  From and after the occurrence of the Forbearance
Termination Event, the Trustee, the Holders and any beneficial owner of any of
the Notes shall be entitled to exercise and to enforce any and all rights and
remedies available to the Trustee, any of the Holders and/or any beneficial
owner of any of the Notes under the Indenture, the Notes, any of the other Note
Documents, at law or otherwise, including, without limitation, any and all
rights and remedies to which the Trustee, any of the Holders and/or any
beneficial owner of any of the Notes is or may become entitled as a consequence
of any Defaults or Events of Default that have occurred prior to, during or
after the Forbearance Period (including the Existing Events of Default).

 

With respect to the Existing Events of Default described in clauses (ii),
(iii) and (iv) of Section 1(b), the Issuer and the Guarantors hereby acknowledge
and agree that the Issuer and the Guarantors shall have no right to cure or
remedy, and no actions, events, circumstances or other matters that occur after
the date any such Existing Event of Default occurred or will occur (such date
being set forth in the applicable clause (ii), (iii) or (iv) of Section 1(b))
shall cure or remedy, any such Existing Event of Default.

 

For purposes of this Forbearance Agreement, the term “Requisite Consenting
Holders” means, as of any date of determination, the Consenting Holders who
beneficially own or control as of such date at least 66-2/3% in aggregate
outstanding principal amount of the Notes beneficially owned or controlled by
all of the Consenting Holders as of such date.

 

(d)                                 No Other Waivers; Reservation of Rights. 
Neither the Trustee, any of the Holders nor any beneficial owner of any of the
Notes has waived, is not by this Forbearance Agreement waiving, and has no
intention of waiving any of the Existing Events of Default, any other Defaults
or Events of Default or any of the liabilities or obligations (including any
Obligations) under any of the Note Documents, and neither the Trustee, any of
the Holders nor any beneficial owner of any of the Notes has agreed to forbear
with respect to any of their respective rights or remedies concerning any
Defaults or Events of Default (other than, during the Forbearance Period, the
Existing Events of Default solely to the extent expressly set forth herein),
which may have occurred or are continuing as of the date hereof or which may
occur after the date hereof.  Subject to Section 1(a) above (solely with respect
to the Existing Events of Default and only during the Forbearance Period), the
Trustee, the Holders and each beneficial owner of any of the Notes reserve the
right, in their discretion, to exercise any or all of their rights and remedies
under the Indenture, the Notes and the other Note Documents, at law or otherwise
as a result of any Defaults or Events of Default which may be continuing on the
date hereof or any Defaults or Events of Default which may occur after the date
hereof, and the Trustee, each of the Holders and each beneficial owner of any of
the Notes has not waived any of such rights or remedies, and nothing in this
Forbearance Agreement, and no delay on any of their part in exercising any such
rights or remedies, should be construed as a waiver of any such rights or
remedies.  The Issuer and the Guarantors hereby acknowledge and agree that to
the extent that

 

5

--------------------------------------------------------------------------------


 

the Indenture and any other Note Document prohibits, restricts or limits any
action or omission by the Issuer or any of its Subsidiaries, or imposes any
condition, certification or notification requirement on the Issuer or any of its
Subsidiaries upon the occurrence and continuance of a Default or Event of
Default, then, notwithstanding the forbearance obligations provided herein, such
prohibition, restriction, limitation, condition, certification or notification
requirement shall continue to apply during the Forbearance Period and thereafter
so long as such Default or Event of Default exists.  The Issuer and the
Guarantors hereby acknowledge and agree that the running of any statutes of
limitation or doctrine of laches applicable to any claims or causes of action
(or any legal presumptions related thereto) that the Trustee or any Holder may
be entitled to take or bring against the Issuer or any of the Guarantors (or any
of their respective assets) is, to the fullest extent permitted by law, tolled
and suspended during the Forbearance Period.

 

(e)                                  Transfer; Additional Notes.  Each
Consenting Holder hereby agrees that, during the Forbearance Period, it will not
sell, pledge, hypothecate or otherwise transfer any Notes or any beneficial
interests therein, except to (i) a Consenting Holder who is already a party
hereto, in which case such transferring Consenting Holder shall inform counsel
to the Consenting Holders of such transfer and the aggregate principal amount of
Notes subject to such transfer, or (ii) a Person who, in connection with any
such transfer, agrees to be bound by all of the terms of this Forbearance
Agreement with respect to the relevant Notes or beneficial interests therein
being transferred to such Person by executing and delivering to the Issuer and
counsel to the Consenting Holders a joinder to this Forbearance Agreement in the
form attached as Exhibit A hereto (which joinder shall be so executed and
delivered prior to the effectiveness of such transfer).  This Forbearance
Agreement shall in no way be construed to preclude any Consenting Holder from
acquiring additional Notes or additional beneficial interests in Notes. 
However, such Consenting Holder shall, automatically and without further action,
remain subject to this Forbearance Agreement with respect to any Notes or
beneficial interests therein so acquired during the Forbearance Period.  Each
Consenting Holder agrees (severally and not jointly) that any sale, pledge,
hypothecation or other transfer of any Notes or any beneficial interests therein
that does not comply with the terms and procedures set forth herein shall be
deemed void ab initio, and the Issuer and each other Consenting Holder shall
have the right to enforce the voiding of such sale, pledge, hypothecation or
other transfer.

 

Section 2.                                          Covenants

 

Anything in the Indenture, the Notes or any other Note Document to the contrary
notwithstanding, the Issuer and each of the Guarantors absolutely and
unconditionally agrees, for the benefit of the Consenting Holders, to comply
with the following covenants, agreements and obligations at all times after the
Forbearance Effective Date (as defined below) during the period commencing on
the Forbearance Effective Date and ending on the occurrence of the Forbearance
Termination Event (but in no event shall such period end prior to January 15,
2017):

 

(a)                                 Limitation on Indebtedness.  The Issuer
shall not, and the Issuer shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, Incur any Indebtedness (including Acquired
Indebtedness) except for (i) Indebtedness described in (and subject to the
terms, conditions and limitations set forth in) clauses (b)(2) (but only to the
extent that the Guarantees referred to in clause (b)(2) are with respect to
Indebtedness of the Issuer or any Restricted Subsidiary that is permitted to be
incurred pursuant to this Forbearance Agreement

 

6

--------------------------------------------------------------------------------


 

and the Indenture), (b)(3), (b)(4)(iv), (b)(6), (b)(8) and (b)(13) of
Section 3.2 of the Indenture and (ii) Indebtedness under the MDL Credit
Agreement, but not any Refinancing Indebtedness in respect of Indebtedness under
the MDL Credit Agreement.

 

(b)                                 Limitation on Restricted Payments.  The
Issuer shall not, and the Issuer shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, declare, pay, make or otherwise
consummate or effect any Restricted Payment, except for any Permitted Payment
described in (and subject to the terms, conditions and limitations set forth in)
clauses (b)(8) and (b)(9) of Section 3.3 of the Indenture and only to the extent
the use of the proceeds from such payments are permitted pursuant to this
Forbearance Agreement and the Indenture; provided, however, that for purposes of
complying with this Section 2(b) and any other covenant or obligation set forth
in this Forbearance Agreement, (x) the term “Permitted Investment” shall only
include those Investments described in (and subject to the terms, conditions and
limitations set forth in) clauses (1) (but solely with respect to Investments in
the Issuer, Investments in a Restricted Subsidiary that is a Guarantor, or
Investments in a Person that will, upon the making of such Investment, become a
Restricted Subsidiary that is a Guarantor), (3), (4), (5), (6), (7), (10), (11),
(13) (but solely to the extent the Investment described in clause (13) is
permitted to be made pursuant to Section 2(e) of this Forbearance Agreement and
is not otherwise prohibited to be made pursuant to this Forbearance Agreement),
(14), (15) and (18) of the definition of “Permitted Investments” in the
Indenture, and (y) clause (ii) in the parenthetical in Section 3.3(a)(3) of the
Indenture shall be deemed deleted.

 

(c)                                  Limitation on Sales of Assets and
Subsidiary Stock:  The Issuer shall not, and the Issuer shall not permit any of
its Restricted Subsidiaries to, directly or indirectly, make any Asset
Disposition; provided, however, that for purposes of complying with this
Section 2(c) and any other covenant or obligation set forth in this Forbearance
Agreement, the term “Asset Disposition” shall not exclude those dispositions
and/or transactions described in any of clauses (1) (except that dispositions by
the Issuer or a Restricted Subsidiary to the Issuer or to a Restricted
Subsidiary that is a Guarantor shall be excluded), (5), (7), (8) (but solely to
the extent the Restricted Payment, Permitted Payment and/or Permitted Investment
referred to in clause (8) is permitted to be made pursuant to Section 2(b) of
this Forbearance Agreement and is not otherwise prohibited to be made pursuant
to this Forbearance Agreement), (14), (15), (18), (19) and/or (22) of the
definition of “Asset Disposition” in the Indenture.

 

(d)                                 Limitation on Liens.  The Issuer shall not,
and the Issuer shall not permit any Restricted Subsidiary to, directly or
indirectly, create, Incur or permit to exist any Lien that secures obligations
under any Indebtedness or related guarantee on any asset or property of the
Issuer or any Restricted Subsidiary, except for (i) any Lien that is described
in (and subject to the terms, conditions and limitations set forth in) clauses
(2), (3), (4), (5), (6), (7), (8), (9), (10), (15), (17), (18), (23), (24), (25)
and (26) of the definition of “Permitted Liens” in the Indenture and (ii) Liens
securing Indebtedness permitted to be incurred under the MDL Credit Agreement.

 

(e)                                  Limitation on Affiliate Transactions.  The
Issuer shall not, and the Issuer shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or conduct any Affiliate
Transaction, except for any Affiliate Transaction that is described in (and
subject to the terms, conditions and limitations set forth in) clauses
(b)(1) (but solely to the extent the Restricted Payment and/or Permitted Payment
referred to in clause (b)(1) is permitted to be made

 

7

--------------------------------------------------------------------------------


 

pursuant to Section 2(b) of this Forbearance Agreement and is not otherwise
prohibited to be made pursuant to this Forbearance Agreement), (b)(2), (b)(3),
(b)(4) (but expressly excluding any Investments by the Issuer or any of its
Restricted Subsidiaries in any Restricted Subsidiary or other Person that is not
a Guarantor), (b)(5) (but solely to the extent the payments referred to in
clause (b)(5) are made in the ordinary course of business and consistent with
past practices and are not otherwise prohibited to be made pursuant to this
Forbearance Agreement), (b)(8), (b)(15), (b)(17) and (b)(20) of Section 3.8 of
the Indenture.

 

(f)                                   Reports.  The Issuer shall deliver to the
Specified Financial Advisor (as defined below), promptly after the Issuer
receives a request therefor from the Specified Financial Advisor, any documents,
materials and/or information relating to the business, operations, assets,
liabilities, finances, working capital, cash flows, liquidity, strategic
options, prospects and affairs of the Issuer and/or any of its Subsidiaries that
are reasonably requested by the Specified Financial Advisor; provided that the
Issuer will not be required to disclose or deliver any document, material or
information (i) that constitutes nonfinancial trade secrets or non-financial
proprietary information, (ii) that it is prohibited by law or any binding
agreement from providing or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.  In addition, the Issuer shall
provide the Specified Financial Advisor with reasonable access to any officer of
the Issuer or any of its Subsidiaries that is reasonably requested by the
Specified Financial Advisor for purposes of discussing the business, operations,
assets, liabilities, finances, working capital, cash flows, liquidity, strategic
options, prospects and affairs of the Issuer and/or any of its Subsidiaries (and
the Issuer will cause any such officer to meet with and/or speak to the
Specified Financial Advisor at any time reasonably requested by the Specified
Financial Advisor for any such purpose).

 

(g)                                  Corporate Existence.  The Issuer will do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence and the corporate, partnership, limited liability
company or other existence of each Restricted Subsidiary and the rights (charter
and statutory), licenses and franchises of the Issuer and each Restricted
Subsidiary.

 

(h)                                 Designation of Unrestricted Subsidiaries. 
The Issuer shall not designate any Restricted Subsidiary to be an Unrestricted
Subsidiary.

 

(i)                                     Merger and Consolidation.  Neither the
Issuer nor any of its Restricted Subsidiaries shall be permitted to
(i) consolidate with or merge or amalgamate with or into any Person, or
(ii) sell, convey, transfer, lease or dispose of all or substantially all of its
assets, in one transaction or a series of related transactions, to any Person.

 

(j)                                    Transaction Support Agreement.  The
Issuer and each of the Guarantors shall (i) work expeditiously and in good faith
with the Consenting Holders and any other creditors or stakeholders of the
Issuer or any of the Guarantors that is requested by the Requisite Consenting
Holders to formulate and negotiate the terms and conditions of the Transaction
Support Agreement, (ii) deliver to any Consenting Holder that is party to a
non-disclosure agreement with the Issuer (an “NDA”) all such budgets, plans,
reports, financial statements, notices, documents, information and/or other
materials (collectively, “Information”) that such Consenting Holder and the
Issuer mutually agree in good faith are necessary, advisable or appropriate for
such Consenting Holder to evaluate the terms of the Transaction Support
Agreement and/or the Specified Transaction (provided, that such Information
shall include (x) each updated 13-week statement of projected cash receipts and
disbursements of the Issuer and its Domestic Subsidiaries that is described in
Section 5.1(a) of the MDL Credit Agreement, (y) each Liquidity Report (as
defined in the MDL Credit Agreement) that is described in Section 5.1(c) of the
MDL Credit Agreement and (z) consolidated, domestic and international revenues,
gross profits, Consolidated EBITDA (which, for the avoidance of doubt, shall be
provided on a consolidated, domestic and international basis notwithstanding
anything contained in the definition otherwise), capital expenditures and free
cash flow, in each case presented on a quarterly basis, for each of fiscal years
2017, 2018 and 2019), (iii) execute and deliver to the Consenting Holders the
Transaction Support Agreement promptly after the terms and conditions thereof
have been finally agreed to by the Persons to be a party thereto (but in any
event, such execution and delivery shall be no later than

 

8

--------------------------------------------------------------------------------


 

December 15, 2016) and (iv) implement and consummate the transactions
contemplated by the Transaction Support Agreement in accordance with the terms
thereof.  The Issuer shall issue a public press release or file a report with
the Securities and Exchange Commission containing all material non-public
Information that is provided to a Consenting Holder after the date of this
Forbearance Agreement no later than January 15, 2017 or such earlier date that
is set forth in the NDA to which such Consenting Holder is a party (other than
an earlier date that is a specified date rather than a date that is described by
reference to the occurrence or happening of an action or event); provided, that
such NDA shall govern all other rights and obligations of the Issuer and such
Consenting Holder with respect to such Information (including, without
limitation, the right of a Consenting Holder to disclose and make generally
available to the public any Information that the Issuer has not adequately
disclosed by the date it is required pursuant to the terms hereof).

 

(k)                                 Conduct of Business.  Subject to complying
with all of the other covenants and obligations set forth in this Forbearance
Agreement and in the Note Documents, the Issuer and each of the Guarantors
shall, and the Issuer shall cause each of its Restricted Subsidiaries to,
conduct their business only in the ordinary course in a manner that is
consistent with past practices, and use reasonable best efforts to preserve
intact their business organization and relationships with third parties
(including creditors, lessors, licensors, physicians, suppliers, distributors,
patients and customers) and employees.  For the avoidance of doubt, the
consummation of (i) any financing transaction (debt or equity) (other than any
financing transaction that is not prohibited by Section 2(a) hereof or any other
term of this Forbearance Agreement or the Indenture) or (ii) any refinancing of
any of the Indebtedness or other obligations under the MDL Credit Agreement
shall, in either case, constitute a breach of this Section 2(k).

 

(l)                                     Management Agreement.  Anything in this
Forbearance Agreement or the Indenture to the contrary notwithstanding, the
Issuer shall not, and the Issuer shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payments under the Management
Agreement.

 

(m)                             Delivery of MDL Materials.  The Issuer shall
deliver, or shall cause to be delivered, to any Consenting Holder or any
designee thereof (including the Specified Financial Advisor and the Specified
Legal Advisor (as defined below)), promptly after the Issuer receives a written
request therefor from such Consenting Holder (which request may be made by the
Specified Financial Advisor or the Specified Legal Advisor, on behalf of such
Consenting Holder, to the Issuer or any of its financial or legal advisors),
copies of any budgets, plans, reports, financial statements, notices, documents,
information or other materials (collectively, the “MDL Materials”) that are
delivered to any of the MDL Lenders (as defined below), pursuant to the terms of
the MDL Credit Agreement (whether such delivery is made pursuant to any
covenant, as a condition to effectiveness or funding, or otherwise); provided
that such Consenting Holder agrees to confidentiality requirements that are
substantially similar to the confidentiality requirements agreed to by the MDL
Lenders that receive such MDL Materials with respect to such MDL Materials.  For
the avoidance of doubt, the Issuer shall not deliver, or cause to be delivered,
any MDL Materials directly to any Consenting Holder unless otherwise
specifically requested by such Consenting Holder in a written request to the
Issuer.

 

(n)                                 Disclosure of Entry into Forbearance
Agreement.  No later than one (1) Business Day after the date hereof, the Issuer
shall file, or shall cause to be filed, one or more reports with the Securities
and Exchange Commission (including any amendments to reports filed with the
Securities and Exchange Commission on the date hereof), attaching as exhibits
thereto true and accurate copies of each of this Forbearance Agreement, the
Senior Forbearance Agreement and the MDL Credit Agreement; provided that any
disclosure of this Forbearance Agreement, the Senior Forbearance Agreement or
the MDL Credit Agreement that includes executed signature pages hereto or
thereto shall include such signature pages only in redacted form with respect to
the holdings of Notes, Loans (as defined in the Credit Agreement) or loans and
commitments under the MDL Credit Agreement (as applicable) by each Consenting
Holder, Consenting Lender (as defined in the Senior Forbearance Agreement) or
MDL Lender (as applicable).

 

For purposes of complying with the covenants and other obligations set forth in
this Section 2, the term “Management Advances” shall only include those loans or
advances described in (and subject to the terms, conditions and limitations set
forth in) clauses (1) and (2) of the definition of “Management Advances” in the
Indenture.

 

All of the covenants and obligations contained in this Section 2 and all of the
other covenants and obligations in this Forbearance Agreement, are independent
of and in addition to the covenants of the Issuer and its Restricted
Subsidiaries in the Indenture, the Notes and the other Note Documents.  For the
avoidance of doubt, the breach or violation of, or the failure to comply with,
any of the covenants or obligations contained in this Section 2 shall constitute
an immediate Forbearance Termination Event, without any requirement of notice or
declaration of any kind.

 

Section 3.                                          Conditions Precedent to the
Effectiveness of this Forbearance Agreement

 

This Forbearance Agreement shall become effective and binding on the Issuer,
each of the Guarantors and each of the Consenting Holders upon the execution and
delivery of this Forbearance Agreement by the Issuer, each of the Guarantors and
the Consenting Holders (the “Forbearance Effective Date”); provided, however,
that the agreement by the Consenting Holders to forbear set forth in Section 1
of this Forbearance Agreement shall not become operative or effective until, and
only if, the following conditions shall have been satisfied or waived in writing
by the Requisite Consenting Holders:

 

(a)                                 (i) Holdings, the Issuer, the other
borrowers party to the Credit Agreement, the guarantors party to the Credit
Agreement, the Required Lenders and the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent shall have entered into a forbearance agreement (the
“Senior Forbearance Agreement”) pursuant to which the Lenders (as defined in the
Credit Agreement) party thereto and the Administrative Agent shall have agreed
to forbear, for a period that does not end prior to the occurrence of the
Forbearance Termination Event, from exercising rights and remedies under the
Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) arising from any Event of Default (as defined in the Credit
Agreement) that is similar to, or arises as a result of, any of the Existing
Events of Default, (ii) the Senior Forbearance Agreement shall be in form and
substance and shall contain terms and conditions that are reasonably acceptable
to the Requisite Consenting Holders, and (iii) the Senior Forbearance Agreement
shall be in full force and effect and not subject to any unfulfilled conditions
or contingencies;

 

(b)                                 (i) Medical Developers LLC, a Florida
limited liability company and a wholly-owned Subsidiary of the Issuer (“Medical
Developers”), MD International Investments, LLC, and each obligor under the
Credit Agreement and/or the Indenture shall have entered into a credit and
guaranty agreement (as amended, supplemented or otherwise modified from time to
time, the “MDL Credit Agreement”) with certain beneficial owners and/or
investment managers or advisors for beneficial owners of Notes and certain
Lenders as lenders thereunder (the “MDL Lenders”) and Wilmington Savings Fund
Society, FSB, as administrative agent and collateral agent for such lenders,
pursuant to which a senior secured term loan credit facility will be provided by
such lenders to Medical Developers (with the Affiliates of Medical Developers
party thereto being guarantors of the Indebtedness and other obligations
thereunder), and (ii) the MDL Credit Agreement shall be in form and substance
acceptable to the Requisite Consenting Holders and shall be in full force and
effect;

 

(c)                                  (i) the Issuer shall have executed and
delivered to Houlihan Lokey Capital Inc., the financial advisor to the Ad Hoc
Group (as defined below) (the “Specified Financial Advisor”), an engagement
letter (the “FA Engagement Letter”), in customary form, between an ad hoc group
of certain beneficial owners of at least a majority in aggregate principal
amount of the Notes outstanding (the “Ad Hoc Group”) and the Specified Financial
Advisor pursuant to which (among other things) the Issuer shall agree to pay the
Specified Financial Advisor certain fees and expenses, including the “deferred”
fee, as described in more detail in the FA Engagement Letter, in exchange for
the Specified Financial Advisor providing certain financial advisory and other
services to the Ad Hoc Group, and (ii) the FA Engagement Letter shall be in form
and substance reasonably acceptable to the Requisite Consenting Holders and
shall be in full force and effect;

 

(d)                                 the Issuer shall have paid to the Specified
Financial Advisor all fees that are due and payable to the Specified Financial
Advisor under the terms of the FA Engagement Letter on the effective date
thereof, such payment to be made by wire transfer of immediately available funds
in accordance with instructions provided to the Issuer by the Specified
Financial Advisor;

 

(e)                                  the Issuer shall have paid to Stroock &
Stroock & Lavan LLP, counsel to the Ad Hoc Group (the “Specified Legal
Advisor”), all of the reasonable normal hourly

 

10

--------------------------------------------------------------------------------


 

fees and expenses of the Specified Legal Advisor for which invoices have been
submitted to the Issuer on or prior to the date of this Forbearance Agreement
pursuant to the terms of that certain letter agreement, dated October 31, 2016,
between the Issuer and the Specified Legal Advisor, such payment to be made by
wire transfer of immediately available funds in accordance with instructions
provided to the Issuer by the Specified Legal Advisor; and

 

(f)                                   (i) the Majority Preferred Stockholders
(including, for purposes of this Section 3(f), the Majority Holders (as defined
in the Certificate of Designations)) shall have executed and delivered to
Holdings and the Issuer a written agreement (such agreement, the “Specified
Consent”) pursuant to which the Majority Preferred Stockholders shall consent to
the execution and delivery by Medical Developers and each of its Affiliates
party thereto of the MDL Credit Agreement and any related documents, and the
consummation and the performance of the transactions contemplated thereby
(including the incurrence of the Indebtedness thereunder and the grant of the
Liens created thereby), (ii) the Specified Consent shall be in form and
substance as set forth on Exhibit B attached hereto, and (iii) the Specified
Consent shall be in full force and effect and not subject to any unfulfilled
conditions or contingencies.

 

Section 4.                                          Representations and
Warranties of the Note Parties

 

On and as of the Forbearance Effective Date, the Issuer and each of the
Guarantors (each, a “Note Party” and, collectively, the “Note Parties”) hereby
represent and warrant to each Consenting Holder as follows:

 

(a)                                 this Forbearance Agreement has been duly
authorized, executed and delivered by such Note Party and constitutes the legal,
valid and binding obligation of such Note Party enforceable against such Note
Party in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and an implied
covenant of good faith and fair dealing;

 

(b)                                 no approval, consent, exemption,
authorization or other action by, or material notice to, or material filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Issuer or any Guarantor of this Forbearance Agreement;

 

(c)                                  the execution, delivery and performance by
the Issuer and the Guarantors of this Forbearance Agreement do not
(i) contravene the terms of the Issuer’s or any Guarantor’s certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or by-laws (or equivalent constitutional, organizational and/or
formation documents), as applicable; (ii) conflict with or result in any breach
or contravention of, or the creation of any Lien under, (A) any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument to which the Issuer or any of the
Guarantors is a party or by which it or any of its properties or assets is bound
or to which it may be subject or (B) any order, injunction,

 

11

--------------------------------------------------------------------------------


 

writ or decree of any Governmental Authority or any arbitral award to which the
Issuer or any of the Guarantors or the properties or assets of the Issuer or any
of the Guarantors is subject; (iii) violate any applicable law; or (iv) result
in a limitation on any governmental approvals applicable to the business,
operations or properties of the Issuer or any of the Guarantors;

 

(d)                                 as of (but not including) November 30, 2016,
(i) the aggregate principal amount of the Notes outstanding under the Indenture
is $361,351,544.00, (ii) the aggregate amount of accrued and unpaid Cash
Interest on the Notes outstanding under the Indenture is $23,829,032.96, and
(iii) the aggregate amount of accrued and unpaid PIK Interest on the Notes
outstanding under the Indenture is $903,378.00;

 

(e)                                  neither the Trustee, any of the Holders nor
any beneficial owner of any of the Notes is in default under any of the Note
Documents or otherwise breached any obligations to the Note Parties;

 

(f)                                   there are no offsets, counterclaims or
defenses to any of the Issuer’s or any of the Guarantors’ obligations or
liabilities (including any Obligations) arising under the Indenture or any of
the other Note Documents, or to the rights, remedies or powers of the Trustee,
any of the Holders or any beneficial owner of any of the Notes in respect of the
Indenture or any of the other Note Documents;

 

(g)                                  the execution and delivery of this
Forbearance Agreement have not established any course of dealing between the
parties hereto or created any obligation, commitment or agreement of any of the
Consenting Holders with respect to any future restructuring, modification,
amendment, waiver or forbearance with respect to the Notes or any of the Note
Documents;

 

(h)                                 Medical Developers and each of its
Subsidiaries are Restricted Subsidiaries under and for all purposes of the
Indenture and the other Note Documents; and

 

(i)                                     no Defaults or Events of Default (other
than the Existing Events of Default) exist on the Forbearance Effective Date.

 

Section 5.                                          Acknowledgments and
Agreements by Note Parties

 

The Issuer and the Guarantors hereby acknowledge and agree that in accordance
with the terms of the Notes and Section 3.1 of the Indenture, the Cash Interest
on the Notes that was due and payable on November 1, 2016 (which Cash Interest
is equal to $19,837,140.35) shall accrue interest (including post-petition
interest in any proceeding under any Bankruptcy Law) from November 1, 2016 to
the date such interest is paid at a rate that is 2.00% higher than the
applicable interest rate on the Notes.

 

Section 6.                                          Effect on the Note Documents

 

(a)                                 All of the terms and provisions of the
Indenture and all other Note Documents are and shall remain in full force and
effect and are hereby ratified and

 

12

--------------------------------------------------------------------------------


 

confirmed.  The Note Parties hereby agree that this Forbearance Agreement shall
in no manner affect or impair the Indenture, the Notes or any of the other Note
Documents, or any obligations or liabilities (including any Obligations) under
the Indenture, the Notes or any of the other Note Documents.  Each Note Party
hereby ratifies, confirms and reaffirms all of its respective obligations and
liabilities (including all Obligations) under the Indenture, the Notes and each
other Note Document to which it is party.  Each of the Note Parties hereby
represents, warrants, acknowledges and agrees that it has no claims,
counterclaims, offsets or defenses (whether legal or equitable) to the payment
of any of the obligations or liabilities (including all Obligations) under the
Indenture, the Notes or any of the other Note Documents or to the performance of
any of the obligations thereunder and, to the extent they may have any such
claims, counterclaims, offsets or defenses, the same are hereby waived.

 

(b)                                 The execution, delivery and effectiveness of
this Forbearance Agreement shall not operate as a waiver of any right, power or
remedy of the Trustee, any of the Holders or any beneficial owner of any of the
Notes under any of the Note Documents, nor constitute a waiver or amendment of
any provision of any of the Note Documents or for any purpose.

 

Section 7.                                          Approval and Consent of
Consenting Holders

 

Each of the Consenting Holders hereby consents to and approves of the MDL Credit
Agreement and any related documents, the loans to be made thereunder, the Liens
to be granted and created thereby and the consummation and performance of all of
the other transactions contemplated thereby.

 

Section 8.                                          Release and Covenant Not to
Sue

 

In consideration of the benefits received by the Issuer and the Guarantors under
this Forbearance Agreement, and for other good and valuable consideration (the
receipt, adequacy and sufficiency of which are hereby acknowledged), effective
on the date of this Forbearance Agreement, the Issuer and each Guarantor, on
behalf of itself and its agents, representatives, officers, directors, advisors,
employees, subsidiaries, affiliates, successors and assigns (collectively,
“Releasors”), hereby forever waives, releases and discharges each Holder, each
beneficial owner of any of the Notes, the Trustee and each of their respective
officers, directors, partners, general partners, limited partners, managing
directors, members, stockholders, trustees, shareholders, representatives,
employees, principals, agents, parents, subsidiaries, joint ventures,
predecessors, successors, assigns, beneficiaries, heirs, executors, personal or
legal representatives and attorneys of any of them (collectively, the
“Releasees”), of and from any and all claims, causes of action, suits,
obligations, demands, debts, agreements, promises, liabilities, controversies,
costs, damages, expenses and fees whatsoever, whether arising from any act,
failure to act, omission, misrepresentation, fact, event, transaction or other
cause, and whether based on any federal, state, local or foreign law or right of
action, at law or in equity or otherwise, foreseen or unforeseen, matured or
unmatured, known or unknown, accrued or not accrued, which any Releasor now has,
has ever had or may hereafter have against any Releasee arising
contemporaneously with or prior to the date of this Forbearance Agreement or on
account of or arising out of any matter, cause, circumstance or event occurring

 

13

--------------------------------------------------------------------------------


 

contemporaneously with or prior to the date of this Forbearance Agreement
(collectively, the “Released Claims”).

 

The Issuer and each Guarantor, on behalf of itself and its agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns, hereby unconditionally and irrevocably
agrees that it will not sue any Releasee on the basis of any Released Claim.

 

Section 9.                                          Execution in Counterparts

 

This Forbearance Agreement may be executed by one or more of the parties to this
Forbearance Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Forbearance
Agreement by facsimile or other electronic transmission (including without
limitation Adobe pdf file) shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 10.                                   Consenting Holder Signatures

 

Each Consenting Holder agrees that such Consenting Holder shall not be entitled
to receive a copy of any other Consenting Holder’s signature page to this
Forbearance Agreement, but agrees that a copy of such signature page may be
delivered to the Issuer.

 

Section 11.                                   Governing Law

 

THIS FORBEARANCE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS FORBEARANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 12.                                   Section Titles

 

The section titles contained in this Forbearance Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section.

 

Section 13.                                   Notices

 

All communications and notices hereunder shall be given as provided in the
Indenture.

 

Section 14.                                   Severability

 

Any provision of this Forbearance Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14

--------------------------------------------------------------------------------


 

Section 15.                                   Successors and Assigns

 

The terms of this Forbearance Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
permitted assigns.

 

Section 16.                                   Submission to Jurisdiction; Waiver

 

Each of the parties hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Forbearance Agreement, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof, in each case, located in the Borough of Manhattan;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Issuer, at its address set forth in Section 12.1 of the Indenture; and

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction.

 

Section 17.                                   Additional Acknowledgements

 

Each of the Note Parties hereby acknowledges that:

 

(a)                                 such Note Party has been advised by counsel
in the negotiation, execution and delivery of this Forbearance Agreement;

 

(b)                                 neither the Trustee, any of the Holders nor
any beneficial owner of any of the Notes has any fiduciary relationship with or
duty to such Note Party arising out of or in connection with this Forbearance
Agreement or any of the Note Documents, and the relationship between the
Trustee, any of the Holders or any beneficial owner of any of the Notes, on one
hand, and such Note Party, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
any of the Note Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Consenting Holders or among the Note Parties and
the Consenting Holders.

 

15

--------------------------------------------------------------------------------


 

Section 18.                                   Amendments

 

No amendment, modification or waiver of the terms of this Forbearance Agreement
shall be effective except in a writing signed by the Note Parties and the
Requisite Consenting Holders; provided, however, that no amendment, modification
or waiver to this Forbearance Agreement (a) that extends the date set forth in
Section 1(c)(i) hereof by more than thirty (30) days shall be effective except
in a writing signed by each Consenting Holder, (b) that imposes any financial
commitment upon any Consenting Holder shall be effective except in a writing
signed by each affected Consenting Holder, or (c) that makes any change or
modification to, or waiver of, any provision of Section 23 hereof, clause (b) of
Section 21 hereof, or this clause (c) shall be effective except in a writing
signed by the “Requisite Lenders” under and as defined in the MDL Credit
Agreement.

 

Section 19.                                   Equitable Remedies

 

Each of the Note Parties acknowledge and agree that (a) irreparable damage would
occur in the event that any of the provisions of this Forbearance Agreement are
not performed in accordance with their specific terms or are otherwise breached
or threatened to be breached by any of the Note Parties, and (b) remedies at law
would not be adequate to compensate the Consenting Holders.  Accordingly, each
of the Consenting Holders shall have the right, in addition to any other rights
and remedies existing in its favor, to an injunction or injunctions to prevent
breaches or threatened breaches by any of the Note Parties of the provisions of
this Forbearance Agreement and to enforce its rights hereunder not only by an
action or actions for damages but also by an action or actions for specific
performance, injunctive and/or other equitable relief without the necessity of
proving the inadequacy of money damages as a remedy.  The right to equitable
relief, including specific performance and injunctive relief, shall exist
notwithstanding, and shall not be limited by, any other provision of this
Forbearance Agreement.  Each of the Note Parties hereby waives any defense that
a remedy at law is adequate and any requirement to post bond or other security
in connection with actions instituted for injunctive relief, specific
performance or other equitable remedies.  Each of the Note Parties hereby agrees
not to assert that specific performance, injunctive and other equitable remedies
are unenforceable, violate public policy, invalid, contrary to law or
inequitable for any reason.  The right of specific performance, injunctive and
other equitable remedies is an integral part of the transactions contemplated by
this Forbearance Agreement and, without that right, none of the Consenting
Holders would have entered into this Forbearance Agreement.

 

Section 20.                                   Confidentiality; Redaction of
Holdings Information

 

Unless required by applicable law, the Note Parties agree to keep confidential
the amount of all holdings of Notes held by each of the Consenting Holders,
absent the prior written consent of such Consenting Holder; and if disclosure is
so required by law, the Note Parties shall provide each Consenting Holder with
advance written notice of the intent to disclose and shall afford each of the
Consenting Holders a reasonable opportunity to (a) seek a protective order or
other appropriate remedy and (b) review and comment upon such disclosure prior
to the Note Parties making such disclosure.  Any disclosure of this Forbearance
Agreement by the Note Parties that includes executed signature pages to this
Forbearance Agreement shall include such signature pages only in redacted form
with respect to the holdings of Notes by each Consenting Holder.  The Note
Parties’ obligations under this Section 20 shall survive termination of this
Forbearance Agreement.

 

16

--------------------------------------------------------------------------------


 

Section 21.                                   Assignments/Third Party
Beneficiaries

 

No Person other than the parties hereto and their permitted successors and
assigns shall have any rights hereunder or be entitled to rely on this
Forbearance Agreement and all other third-party beneficiary rights are hereby
expressly disclaimed except that (a) each of the Indemnified Parties (as defined
below) that is not a party hereto shall be a third party beneficiary of this
Section 21 and Section 22 hereof, and (b) each of the MDL Lenders shall be a
third party beneficiary of this Section 21, Section 23 hereof and clause (c) of
Section 18 hereof.  None of the Note Parties shall be entitled to delegate any
of its duties hereunder and shall not assign any of its rights or remedies set
forth in this Forbearance Agreement without the prior written consent of the
Requisite Consenting Holders.

 

Section 22.                                   Indemnification

 

The Note Parties, on a joint and several basis, shall indemnify and hold
harmless (i) each of the Consenting Holders, (ii) each of the Affiliates of each
of the Consenting Holders and (iii) each of the officers, directors, partners,
general partners, limited partners, managing directors, members, stockholders,
trustees, shareholders, representatives, employees, principals, agents, parents,
subsidiaries, joint ventures, predecessors, successors, assigns, beneficiaries,
heirs, executors, personal or legal representatives and attorneys of each of the
Consenting Holders and each of the Affiliates of each of the Consenting Holders
(collectively, the “Indemnified Parties”) from and against any and all losses,
damages, liabilities, claims, Taxes, costs and expenses (including reasonable
attorneys’ fees), interest, penalties, judgments and settlements (collectively,
“Losses”), whether or not related to a third party claim imposed on, sustained,
incurred or suffered by, or asserted against, any of the Indemnified Parties,
directly or indirectly, resulting from, arising out of or relating to the
execution, delivery, enforcement, performance, compliance and/or administration
of this Forbearance Agreement.

 

Section 23.                                   Intercreditor Provisions

 

(a)                                 To induce the MDL Lenders to execute and
deliver the MDL Credit Agreement and to provide the financing arrangements and
other benefits to Medical Developers contemplated thereunder, (i) the Note
Parties, on a joint and several basis, hereby agree that, until the Discharge of
MDL Obligations (as defined below) has occurred, the Notes Parties shall not
negotiate, solicit, encourage, accept, initiate any offers, consent to, vote
for, approve, enter into or consummate (x) any financing transaction (including,
without limitation, any debtor-in-possession financing, senior or subordinated
credit facilities, mezzanine debt investments, letters of credit, sales or
issuances of bonds, debentures, notes or similar debt securities, and any other
transaction involving credit extensions or other financial accommodations made
available to any of the Note Parties, and including any additional loans under
the Credit Agreement), whether such financing transaction is consummated before
or after the commencement of any Insolvency Proceeding (as defined below)
relating to any of the Note Parties, unless the proceeds of such financing
transaction are used, at the closing of such financing transaction and prior to
any other use thereof, for the Discharge of MDL Obligations, or (y) any plan of
reorganization or other dispositive restructuring plan relating to any of the
Note Parties, unless such plan of reorganization or other dispositive
restructuring plan

 

17

--------------------------------------------------------------------------------


 

provides for the Discharge of MDL Obligations on the effective date thereof, and
(ii) each of the Consenting Holders, on a several (and not joint and several)
basis, hereby agrees that, until the Discharge of MDL Obligations has occurred,
the Notes Parties shall not negotiate, solicit, encourage, accept, initiate any
offers for, consent to, vote for, approve, enter into or consummate (x) any
financing transaction (including, without limitation, any senior or subordinated
credit facilities, mezzanine debt investments, letters of credit, sales or
issuances of bonds, debentures, notes or similar debt securities, and any other
transaction involving credit extensions or other financial accommodations made
available to any of the Note Parties, and including any additional loans under
the Credit Agreement), whether such financing transaction is consummated before
or after the commencement of any Insolvency Proceeding relating to any of the
Note Parties, unless the proceeds of such financing transaction are used, at the
closing of such financing transaction and prior to any other use thereof, for
the Discharge of MDL Obligations, or (y) any plan of reorganization or other
dispositive restructuring plan relating to any of the Note Parties, unless such
plan of reorganization or other dispositive restructuring plan provides for the
Discharge of MDL Obligations on the effective date thereof.

 

(b)                                 The term “Discharge of MDL Obligations”
means (i) the indefeasible payment in full in cash of the principal of and
interest (calculated at the default rate under the MDL Credit Agreement)
(including interest accruing on or after the commencement of any Insolvency
Proceeding, whether or not a claim for such interest is, or would be, allowed in
such Insolvency Proceeding) and premium, if any, on all Indebtedness outstanding
under the MDL Credit Agreement and related documents, (ii) the indefeasible
payment in full in cash of all other liabilities, obligations and other amounts
that are outstanding and unpaid at the time such principal and interest are paid
in full (including fees, expenses and other charges accruing on or after the
commencement of any Insolvency Proceeding, whether or not a claim for such fees,
expenses and charges is, or would be, allowed in such Insolvency Proceeding),
and (iii) the termination of all commitments to extend credit under the MDL
Credit Agreement.

 

(c)                                  The term “Insolvency Proceeding” means
(i) any case or proceeding under the Bankruptcy Law or any other federal or
state bankruptcy, insolvency, reorganization or other law affecting creditor’s
rights or any similar proceeding seeking any stay, reorganization, arrangements,
composition or readjustment of the obligations and indebtedness of any Person,
(ii) any proceeding seeking the appointment of any trustee, receiver,
liquidator, custodian or other insolvency official with similar powers,
(iii) any proceeding for liquidation, dissolution or other winding up of the
business or (iv) any assignment for the benefit of creditors or any marshalling
of assets.

 

(d)                                 The Note Parties and each of the Consenting
Holders hereby acknowledge and agree that the obligations, agreements and other
provisions set forth in this Section 23 shall be effective before, during and
after the commencement of any Insolvency Proceeding.

 

(e)                                  The Note Parties and each of the Consenting
Holders hereby acknowledge and agree that each of the MDL Lenders is an intended
third party beneficiary of the obligations, agreements and other provisions set
forth in this Section 23 and shall be

 

18

--------------------------------------------------------------------------------


 

entitled to enforce such obligations, agreements and other provisions.  The
obligations, agreements and other provisions set forth in this Section 23 shall
survive the termination or expiration of this Forbearance Agreement.

 

Section 24.                                   Waiver of Jury Trial

 

THE NOTE PARTIES AND THE CONSENTING HOLDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS FORBEARANCE AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Signature pages follow.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed as of the date first above written.

 

 

 

21ST CENTURY ONCOLOGY, INC.

 

 

 

 

 

By:

/s/ LeAnne M. Stewart

 

Name:

LeAnne M. Stewart

 

Title:

Chief Financial Officer

 

 

 

 

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

 

By:

/s/ LeAnne M. Stewart

 

Name:

LeAnne M. Stewart

 

Title:

Chief Financial Officer

 

[Signature Page to the Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

 

21C EAST FLORIDA, LLC

 

21ST CENTURY OF FLORIDA ACQUISITION, LLC

 

21ST CENTURY ONCOLOGY MANAGEMENT SERVICES, INC.

 

21ST CENTURY ONCOLOGY OF ALABAMA, LLC

 

21ST CENTURY ONCOLOGY OF HARFORD COUNTY, MARYLAND L L C

 

21ST CENTURY ONCOLOGY OF JACKSONVILLE, LLC

 

21ST CENTURY ONCOLOGY OF KENTUCKY, LLC

 

21ST CENTURY ONCOLOGY OF NEW JERSEY, INC.

 

21ST CENTURY ONCOLOGY OF PENNSYLVANIA, INC.

 

21ST CENTURY ONCOLOGY OF PRINCE GEORGES COUNTY, MARYLAND, LLC

 

21ST CENTURY ONCOLOGY OF SOUTH CAROLINA, LLC

 

21ST CENTURY ONCOLOGY OF WASHINGTON, LLC

 

21ST CENTURY ONCOLOGY SERVICES, LLC

 

21ST CENTURY ONCOLOGY, LLC

 

AHLC, LLC

 

AMERICAN CONSOLIDATED TECHNOLOGIES, L.L.C.

 

ARIZONA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

ASHEVILLE CC, LLC

 

ATLANTIC UROLOGY CLINICS, LLC

 

AURORA TECHNOLOGY DEVELOPMENT, LLC

 

BERLIN RADIATION THERAPY TREATMENT CENTER, LLC

 

CALIFORNIA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

CAREPOINT HEALTH SOLUTIONS, LLC

 

CAROLINA RADIATION AND CANCER TREATMENT CENTER, LLC

 

 

 

By:

/s/ LeAnne M. Stewart

 

Name:

LeAnne M. Stewart

 

Title:

Chief Financial Officer

 

[Signature Page to the Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

 

CAROLINA REGIONAL CANCER CENTER, LLC

 

DERM-RAD INVESTMENT COMPANY, LLC

 

DEVOTO CONSTRUCTION OF SOUTHWEST FLORIDA, INC.

 

FINANCIAL SERVICES OF SOUTHWEST FLORIDA, LLC

 

FOUNTAIN VALLEY & ANAHEIM RADIATION ONCOLOGY CENTERS, INC.

 

GETTYSBURG RADIATION, LLC

 

GOLDSBORO RADIATION THERAPY SERVICES, LLC

 

JACKSONVILLE RADIATION THERAPY SERVICES, LLC

 

MARYLAND RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

MICHIGAN RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEVADA RADIATION THERAPY MANAGEMENT SERVICES, INCORPORATED

 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEW YORK RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

NORTH CAROLINA RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

ONCURE HOLDINGS, INC.

 

ONCURE MEDICAL CORP.

 

PHOENIX MANAGEMENT COMPANY, LLC

 

RADIATION THERAPY SCHOOL FOR RADIATION THERAPY TECHNOLOGY, INC.

 

RADIATION THERAPY SERVICES INTERNATIONAL, INC.

 

RVCC, LLC

 

SAMPSON ACCELERATOR, LLC

 

SAMPSON SIMULATOR, LLC

 

SFRO HOLDINGS, LLC

 

U.S. CANCER CARE, INC.

 

USCC FLORIDA ACQUISITION LLC

 

WEST VIRGINIA RADIATION THERAPY SERVICES, INC.

 

 

 

By:

/s/ LeAnne M. Stewart

 

Name:

LeAnne M. Stewart

 

Title:

Chief Financial Officer

 

 

 

 

 

PALMS WEST RADIATION THERAPY, L.L.C.

 

 

 

By:

21st Century Oncology, LLC

 

Its:

Sole Member

 

 

 

 

By:

/s/ LeAnne M. Stewart

 

Name:

LeAnne M. Stewart

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ASSOCIATES IN RADIATION ONCOLOGY SERVICES, LLC

 

BOYNTON BEACH RADIATION ONCOLOGY, L.L.C.

 

SOUTH FLORIDA RADIATION ONCOLOGY, LLC

 

TREASURE COAST MEDICINE, LLC

 

 

 

By:

SFRO Holdings, LLC

 

[Signature Page to the Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

 

Its:

Sole Member

 

 

 

 

By:

/s/ LeAnne M. Stewart

 

Name:

LeAnne M. Stewart

 

Title:

Chief Financial Officer

 

[Signature Page to the Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

 

SOUTH FLORIDA MEDICINE, LLC

 

 

 

By:

/s/ William R. Spalding

 

Name:

William R. Spalding

 

Title:

President and Chief Executive Officer

 

[Signature Page to the Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

[HOLDER SIGNATURE PAGES]

 

[Signature Page to the Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
(Form of Joinder to Forbearance Agreement)

 

JOINDER TO FORBEARANCE AGREEMENT

 

THIS JOINDER to the Forbearance Agreement (this “Joinder”) dated as of
December 6, 2016 by and among 21st Century Oncology, Inc., a Florida
corporation, each of the guarantors identified on the signature pages thereof
and the Consenting Holders that are signatories thereto (the “Forbearance
Agreement”), is made and entered into as of [                            ],
2016, by [                       ] (the “Transferee”).  Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the
Forbearance Agreement.

 

WHEREAS, on the date hereof, Transferee has acquired [             ] in
aggregate principal amount of Notes or beneficial interests in Notes from
[                             ], and the Forbearance Agreement requires
Transferee to execute a joinder to the Forbearance Agreement.

 

NOW, THEREFORE, the Transferee hereby (i) acknowledges that it has received and
reviewed a complete copy of the Forbearance Agreement and (ii) agrees that by
executing this Joinder, it becomes a party to the Forbearance Agreement and
shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Forbearance Agreement as though an original party thereto and
shall be deemed, and is hereby admitted as, a Consenting Holder for all purposes
thereof and entitled to all the rights incidental thereto.

 

IN WITNESS WHEREOF, the Transferee has executed this Joinder as of the date
first above written.

 

 

[TRANSFEREE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------